       Case 4:19-cv-04700 Document 1 Filed on 12/02/19 in TXSD Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DELVAN REAUX,                                  §
                                               §
   Plaintiff                                   §       CIVIL ACTION NO.
                                               §
                                               §
Vs.                                            §
                                               §
                                               §
TOTAL E&P USA, INC. and                        §
PRIMARY SERVICES                               §
                                               §
   Defendants                                  §       (JURY TRIAL DEMANDED)


                            PLAINTIFF’S ORIGINAL COMPLAINT

 TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW Delvan Reaux (“Plaintiff” or “Ms, Reaux”) filing this Complaint

 complaining of Defendants Total E&P USA, Inc. and Primary Services, and in support of her

 causes of action would respectfully show the Court as follows:

                       I.       JURISDICTION, PARTIES AND VENUE

       1.      This Court has jurisdiction over the causes of action alleged by Plaintiff pursuant

to 42 U.S.C. § 1981 (“Section 1981”) and Title VII of the Civil Rights Act of 1964, as amended

(“Title VII”), and both statutes’ related anti-retaliation regulations.

       2.      Plaintiff Delvan Reaux resides in Harris County, Texas. She is African-American

and is protected by 42 U.S.C §1981 and Title VII. Ms. Reaux was an employee at all relevant times

within the meaning of the applicable statutes.

       3.      Plaintiff will serve Defendants with her Original Complaint by and through

Defendants’ registered agent.
      Case 4:19-cv-04700 Document 1 Filed on 12/02/19 in TXSD Page 2 of 7



       4.      Defendant Total E&P USA, Inc. conducts business within the Southern District of

Texas, Houston Division and the events that form the bases of Plaintiff’s claims occurred within

Harris County, Houston, Texas. Venue is appropriate in this Court.

            5. Defendant Primary Services conducts business within the Southern District of

Texas, Houston Division and the events that form the bases of Plaintiff’s claims occurred within

Harris County, Houston, Texas. Venue is appropriate in this Court.

                   II. EXHAUSTION OF ADMINSTRATITIVE REMEDIES

       6.      Ms. Reaux filed an original Charge of Discrimination (“Charge”) against Defendant

Total E&P USA, Inc. with the United States Equal Employment Opportunity Commission

(hereinafter "EEOC") on or about March 4, 2019 and amended it on July 2, 2019, In her

Charges, Ms. Reaux averred that Defendant Total engaged in racial discrimination against her and

retaliated against her for complaining about such discrimination. The EEOC assigned Ms. Reaux’s

Charge the No. 460-2019-01905 and her amendment thereto the No. 460-2019-02852.

       7.      After investigation, the EEOC issued a Right-to-Sue letter on August 30, 2019

which Ms. Reaux received on or about September 2, 2019. Ms. Reaux timely filed suit on

December 2, 2019.

                               III.   FACTUAL BACKGROUND

       8.      In 2015, Ms. Reaux worked for Primary Services (Primary), an employment agency

that assigned her to work for Defendant Total E&P USA, Inc. (Total).

       9.      Ms. Reaux holds a bachelor in science and a master’s in business administration.

She also had five years’ experience in HR when first hired to work for Total.
         Case 4:19-cv-04700 Document 1 Filed on 12/02/19 in TXSD Page 3 of 7



         10.   Upon assignment, Total placed Ms. Reaux in its AP department but eventually

moved her to its HR Dept in July 2016. Ms. Reaux was one of only two Black-American

employees in Total’s HR department.

         11.   Despite having superior credentials and experience compared to the other HR and

other administrative employees who were non-black, Ms. Reaux was treated as a subordinate. This

was so even though she trained the new employees who were hired after her. For example, Ms.

Reaux office was taken away from her and eventually given to a new hire, a French national (white

male).

         12.   After working in Total’s HR department for some time, Ms. Reaux learned that she

was being paid significantly less than the other non-black HR and Admin employees who were

also assigned to Total by Primary.

         13.   Upon her discovery, Ms. Reaux brought the pay disparity to the attention of Brenna

Fisher (white female), Primary Services Service-Account Service Manager, who upon information

and belief, discussed this with Lindsey Boucher and/or other Total managers.

         14.   Ultimately Total denied Ms. Reaux’ request for equal pay saying that her pay was

“capped” even though it was less than other similarly situated employees.

         15.   After reporting the disparate treatment, Total and Primary retaliated against Ms.

Reaux by demoting her to part-time and refusing to move her to a full time position in an effort to

force me to leave.

         16.   Ms. Reaux was forced to resign and subjected to constructive discharge, on or about

March 22, 2019 because of the continuing discriminatory work environment created and fostered

by both Total and Primary because of Ms. Reaux’ race and race complaints based on Total and

Primary’s refusal to restore Ms. Reaux to a full time position or a position consistent with her
       Case 4:19-cv-04700 Document 1 Filed on 12/02/19 in TXSD Page 4 of 7



experience and credentials despite their awareness of the pay disparity; directives to train new or

other employees on the work Ms. Reaux had been performing despite their knowledge of the pay

inequities and requests to return to full time employment, among other things.

       17.     At all times relevant to the facts in this case, Total and Primary both controlled and

directed the day to day events of Ms. Reaux’ work day and responsibilities. Total and Primary are

joint employers.

                                    IV.     CAUSES OF ACTION

    A. RACE DISCRIMINATION PURSUANT TO 42 U.S.C. §1981 AND TITLE VII

       18.     Plaintiff repeats and re-alleges by reference each and every allegation contained in

the paragraphs 6 through 17 above and incorporates the same herein as though fully set forth.

       19.     Defendants, through their agents, supervisors, or employees violated Plaintiff’s

civil rights in violation of 42 U.S.C. §1981 and Title VII, by intentionally interfering with

Plaintiff’s employment because of her race.

       20.     This intentional interference consisted of discrimination of a continuous nature.

       21.     Defendants, through their agents, supervisors, or employees discriminated against

Plaintiff, which led to the loss and impairment in whole or part, of the wages, benefits, promotions,

privileges, opportunities and/or terms and conditions of Plaintiff’s employment.

       22.      The above-described acts on Defendant's part were committed with actual malice

and/or in reckless disregard of Plaintiff’s federally protected civil rights.

       23.     The above-described acts on Defendant's part caused Plaintiff substantial injury and

damage.
      Case 4:19-cv-04700 Document 1 Filed on 12/02/19 in TXSD Page 5 of 7



   B. RETALIATION PURSUANT TO 42 U.S.C. §1981 AND TITLE VII

       24.     Plaintiff repeats and re-alleges the allegations contained in the paragraphs 6 through

17 above and incorporates the same by reference as though fully set forth herein.

       25.     After complaining to management of race discrimination, Plaintiff was

subsequently and repeatedly harassed, ignored, demeaned, demoted, stripped from work hours and

ultimately constructively discharged.

       26.     As herein alleged, Defendants illegally retaliated against Plaintiff because she

complained of maltreatment and discrimination. Defendants have no legitimate business reasons

for any of such acts. Each act of retaliation is in violation of 42 U.S.C. §1981 and Title VII's anti-

retaliation provisions.

       27.     As a direct and proximate result of Defendants’ willful, knowing, intentional and/or

reckless discrimination and retaliation against Plaintiff, Plaintiff has suffered and will continue to

suffer pain and suffering, and extreme and severe mental anguish and emotional distress. Plaintiff

is thereby entitled to general and compensatory damages in amounts to be proven at trial. The

above-described acts on Defendants’ part were undertaken in violation of 42 U.S.C. §1981 and

Title VII and proximately caused Plaintiff substantial injuries and damages.

                                        V.         JURY DEMAND

       28.     Plaintiff requests that this action be heard before a jury.

                                             VI.    DAMAGES

       29.     Defendants’ conduct constitutes violations of statutory and/or common law. Such

unlawful conduct seriously affected Plaintiff in her occupation. Because of Defendants’ unlawful

conduct, Plaintiff has suffered, suffers, and will continue to suffer financial loss, humiliation,

mental anxiety and stress, and other damages. Plaintiff has suffered direct injury as a proximate
      Case 4:19-cv-04700 Document 1 Filed on 12/02/19 in TXSD Page 6 of 7



result of the unlawful discriminatory practices, policies and procedures of Defendants.

Accordingly, Plaintiff seeks all general, special, incidental and consequential damages in an

amount to be proved at trial.

       30.     Because of Defendants’ unlawful and tortious conduct, it has been necessary for

Plaintiff to retain the undersigned attorney to represent her in these causes of action Plaintiff has

agreed to pay her attorney reasonable attorney’s fees for the preparation and trial of these causes,

and further for any appeal thereof should same become necessary.

       31.     Additionally, Plaintiff has incurred out-of-pocket expenses, which include

litigation costs and other expenses to preserve his ability to earn a living. Accordingly, Plaintiff

seeks all general, special, incidental and consequential damages as shall be proven at trial.

       32.     Further, Plaintiff seeks pre-judgment interest at a rate commensurate with the actual

rate of interest in the marketplace or, alternatively, the statutory rate of interest because of the

delay in receiving the damages and to avoid unjust enrichment to Defendants. Plaintiff also seeks

post-judgment interest at the maximum rate allowed by law in the event that Defendants do not

promptly tender damages assessed against them and to avoid unjustly enriching Defendants.

                                         VII.    PRAYER

       WHEREFORE, premises considered, Plaintiff prays that Defendants be cited to appear and

answer herein, and that on final trial, Plaintiff have judgment against Defendants for:

       a.      Permanent injunction enjoining Defendants, their agents, successors, employees,

and those acting in consort with Defendants from engaging in any employment practice which

discriminates on the basis of race and protected complaints.

       b.      All damages to which Plaintiff may be entitled pursuant to this Original Complaint,

or any further amendment(s) thereto, including but not limited to back pay, reinstatement or front
         Case 4:19-cv-04700 Document 1 Filed on 12/02/19 in TXSD Page 7 of 7



pay in lieu of reinstatement, loss of earnings in the past, loss of earning capacity in the future, loss

of benefits in the past, loss of benefits in the future, statutory relief at law, and equity;

         c.     Compensatory damages for pain and mental suffering in the past and future;

         d.     Punitive damages in an amount above the minimum jurisdictional limit of the

Court;

         e.     Reasonable attorney's fees, with conditional awards in the event of appeal;

         f.     Pre-judgment interest at the highest rate permitted by law;

         g.     Post-judgment interest from the judgment until paid at the highest rate permitted by

law;

         h.     Costs of court and expert witness fees incurred by Plaintiff in the preparation and

prosecution of this action; and

         i.     Such other and further relief, at law or in equity, to which Plaintiff may be entitled,

whether by this Original Complaint or by any further amendment hereto.


                                                 Respectfully submitted,



                                                _/s/_Wendle Van Smith________
                                                Wendle Van Smith
                                                Attorney Wendle Van Smith
                                                One Arena Place
                                                7322 Southwest Freeway, Suite 2010
                                                Houston, Texas 77074
                                                Wendle1v@flash.net
